Citation Nr: 1000985	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to VA death 
benefits.    


WITNESSES AT HEARING ON APPEAL

Appellant and M.C., Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service with the United 
States Air Force.  The precise period of active duty is not 
of record, but in any event is not relevant to the ultimate 
disposition of this case.  

The Veteran died in August 2006.  The appellant is seeking to 
be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.
Ultimately, the RO in Los Angeles, California, has 
jurisdiction of the case.

In May 2009, the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).    


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 
1988.

2.  The appellant filed for separation in June 2003.

3. The Veteran countered by filing for divorce in July 2003 
due to irreconcilable differences.  The divorce was never 
finalized.  

4.  The Veteran died in August 2006.  

5.  The weight of the evidence shows that the Veteran and the 
appellant were separated and living apart at the time of the 
Veteran's death, that the separation was at the mutual 
consent of the Veteran and the appellant, and without the 
fault of the appellant.  The separation did not result from 
misconduct or communication of a definite intent to end the 
marriage by the appellant.

6.  The appellant did not desert the Veteran, such that the 
continuity of cohabitation remained unbroken under VA 
regulation and case law.  


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, since the Board is granting the claim, there is no 
need to discuss in detail whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.



Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a "surviving spouse", child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.5(a)(1) (2009).  Death pension is available to the 
"surviving spouse" of a Veteran because of his nonservice-
connected death, as long as the Veteran served for the 
required period of time during wartime subject to certain 
income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.23, 3.3 (2009).  Finally, 
accrued benefits, or benefits to which a beneficiary was 
entitled at his death, will be paid to a "surviving spouse" 
as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.1000(a), (d) (2009).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2009).  VA defines a 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death (i.e. continuous 
cohabitation); (4) and who, except as provided in 38 C.F.R. § 
3.55, has not remarried or has not since the death of the 
Veteran (and after September 19, 1962) lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).  

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the Veteran without the fault of the surviving spouse.  38 
C.F.R. § 3.53(a) (2009).  

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
Veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(emphasis added).  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will 
not control in determining questions of desertion; however, 
due weight will be given to findings of fact in court 
decisions made during the life of the Veteran on issues 
subsequently involved in the application of this section.  
Id.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) identified a two-part 
test to determine whether a spouse can be deemed to have 
continuously cohabited with a Veteran even if a separation 
has occurred.  First, the spouse must be free of fault in the 
initial separation.  Id. at 112.  Second, the separation must 
have been procured by the Veteran or due to his misconduct, 
with the fault determination based on an analysis of the 
conduct at the time of separation.  Id.  The Court emphasized 
that the "without fault" requirement of the law was not a 
continuing one.  Rather, fault, or the absence of fault, is 
to be determined based on an analysis of conduct at the time 
of separation.  Id.  However, certain conduct subsequent to 
the time of separation may be relevant in an appropriate case 
with respect to the question of fault at the time of 
separation.  Still the mere acts of seeking divorce and 
failing to reconcile are not in and of themselves relevant to 
the question of fault, and, standing alone, do not constitute 
evidence of fault at the time of separation.  Certainly, if a 
spouse has been physically and emotionally abused and 
separates from the abuser, the abused spouse's acts of 
initiating a divorce and refusing to reconcile would not be 
competent evidence to demonstrate fault on the part of the 
abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 
2007), the Federal Circuit Court held that separation by 
mutual consent generally does not constitute desertion by a 
potential surviving spouse, such that a claimant is exempted 
from the continuous cohabitation requirement under 38 C.F.R. 
§ 3.53(b) for the purpose of establishing recognition as the 
surviving spouse for death benefits.  The Federal Circuit 
explained that under a proper interpretation of 38 U.S.C. 
§ 101(3), a spouse can qualify as a surviving spouse if a 
separation was "procured" by the Veteran without the fault 
of the surviving spouse, even if there was no misconduct by 
the Veteran.  Id.  Therefore, under a proper interpretation 
of section 3.53(b), a separation by mutual consent, without 
an intent to desert, does not break the continuity of 
cohabitation.  Id. at 1358.  However, the Federal Circuit 
added that a separation by mutual consent would constitute 
desertion if the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of 
cohabitation and precluding surviving spouse recognition in 
such instance.  Id. at 1357.     

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  

Background Facts and Assertions

The Veteran and the appellant were married in August 1988, 
but were separated in June 2003.  The appellant contends that 
they agreed to separate by mutual consent because of 
differences as to marriage roles, finances, employment, and 
several other factors.  At the hearing, she went as far to 
say that the Veteran was emotionally and physically abusive, 
but this is not supported by any of the other evidence of 
record, such that the Board discounts these assertions.  In 
any event, in July 2003 the Veteran countered by filing for 
divorce due to irreconcilable differences.  However, the 
divorce was never finalized.  The Veteran died in August 
2006.  

The appellant asserts that the separation was temporary, as 
both parties were beginning to reconcile their differences in 
2006 prior to the Veteran's death.  She admits neither party 
had much contact with each other throughout 2004 and 2005.  
She also admits they did not reside under the same roof after 
their separation.  But throughout 2006, she contends that 
they met on four occasions in an amicable fashion and also 
talked regularly on the phone.  She maintains that she 
intended to eventually come back to live with him.  She 
contends an official separation or divorce was never 
finalized.  She also placed the Veteran under her health care 
plan.  She adds that neither party divided up their property 
or sold their primary residence.  She believes she is the 
"surviving spouse" of the Veteran under VA law since she is 
exempted from the requirement of continuous cohabitation 
because the separation was "procured" by the Veteran 
without fault on her part.  She indicates she never intended 
to permanently end the marriage or to desert the Veteran.  
See appellant statements dated in September 2006, January 
2007, May 2007, and September 2007; May 2009 hearing 
testimony at pages 8, 9, 18, 21, 29, 35, 48, 50, 53.   

Analysis

The fundamental issue in this case is whether the appellant 
is the "surviving spouse" of the Veteran as defined under § 
3.50(b).  It is undisputed that the Veteran and appellant 
were legally married under state law of California at the 
time of the Veteran's death.  No divorce had been finalized 
prior to his August 2006 death.  In addition, there is also 
no evidence of record suggesting that the appellant has  
remarried or has since the death of the Veteran lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
Therefore, the only remaining issue pertinent in determining 
entitlement to surviving spouse status is whether she is 
exempted from the requirement of continuous cohabitation 
under § 3.50(b)(1) because the separation was "procured" by 
the Veteran without fault on her part.  She has consistently 
asserted she never intended to permanently end the marriage 
or to desert the Veteran.  See 38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).  

In the present case, the evidence of record, including lay 
statements from the appellant, the Veteran's family, and the 
state court separation and divorce pleadings reveal that the 
separation was by mutual consent due to "irreconcilable 
differences."  The Federal Circuit has held that separation 
by mutual consent generally does not constitute desertion.  
It does not break the continuity of cohabitation under 
§ 3.53(b).  Alpough, 490 F.3d at 1358.  A separation by 
mutual consent is equivalent to a separation "procured" by 
the Veteran without the fault of the surviving spouse under § 
3.53(b).  Id at 1357.  With regard to the fault of the 
appellant, the Board emphasizes that the Court has held that 
the mere acts of seeking divorce and failing to reconcile are 
not in and of themselves relevant to the question of fault, 
and, standing alone, do not constitute evidence of fault at 
the time of separation.  Gregory, 5 Vet. App. at 112.  In the 
present case, there is insufficient evidence that the 
appellant was at fault for the separation.  It appears by way 
of the June 2003 Petition for Legal Separation and July 2003 
Request for Dissolution, as well as the lay statements from 
the appellant, the Veteran's sister, and H.B., that the 
separation was by mutual consent due to disagreement over 
marriage roles, finances, employment, and several other 
factors.  It appears neither party can be blamed for the 
separation due to any specific act.  

However, separation by mutual consent would constitute 
desertion if the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of 
cohabitation and precluding surviving spouse recognition in 
such instance.  Alpough, 490 F.3d at 1357.  But in the 
present case, the evidence in its entirety does not show an 
intent by the appellant to desert the Veteran.  That is, 
there is no evidence or allegation that the separation was 
induced by misconduct or communication of a definite intent 
to end the marriage by the surviving spouse.  As discussed 
above, most of the evidence points to the separation being 
mutual, and that in the very least the appellant desired 
reconciliation of some sort.  

With regard to specific evidence, September 2006 statements 
from the Veteran's pastor and M.R. reveal that both the 
Veteran and the appellant planned for the appellant to return 
to their primary residence to help take care of the Veteran.  
A November 2006 lay statement from the Veteran's sister 
indicates that the appellant told her she just wanted to be 
separated, but it was the Veteran who wanted a full divorce.  
A November 2006 lay statement from the Veteran's daughter-in-
law, H.B., mentions that the Veteran reported to her the 
appellant's desire to reconcile, but the Veteran still wanted 
a divorce.  A January 2006 partial settlement agreement noted 
that the Veteran would still be under the appellant's health 
insurance.  In addition, the appellant has credibly and 
consistently stated that throughout 2006, she and the Veteran 
met on four occasions in an amicable fashion and also talked 
regularly on the phone, discussing the possibility of 
reconciliation.  She freely admitted they did not meet or 
talk in 2004 and most of 2005.  Finally, a March 2007 lay 
statement from the Veteran's supervisor at her employment 
relates that the appellant told her in 2006 that she intended 
to return to her family home with the Veteran in order to 
help him with his health.  The Board reiterates that a 
failure to reconcile or live with the Veteran after the 
separation does not mean the appellant necessarily intended 
to desert the Veteran.  Thus, since the evidence demonstrates 
the appellant did not intend to permanently desert the 
Veteran, the parties are deemed to be exempt from the 
continuous cohabitation requirement under § 3.53, regardless 
of how long the parties remained separated.  

The Board must accept the statements of the surviving spouse 
as to the reasons for the separation, in the absence of 
contradictory information in the record.  38 C.F.R. 
§ 3.53(b).  In this regard, the Board acknowledges there is 
some contradictory information in the record.  It appears 
that in July 2006, shortly prior to the Veteran's death, the 
appellant and her attorney failed to appear to a hearing in 
the pending divorce matter.  A letter from the appellant's 
former attorney dated in August 2006 reveals that the 
attorney did not know about the hearing date.  The appellant 
claims that the Veteran intended to dismiss the divorce 
action at this hearing (see hearing testimony at page 24).  
The Board is skeptical of the appellant's assertion in that 
regard.  In addition, a January 2006 partial settlement 
agreement noted that the two parties would place their home 
up for sale.  This does not demonstrate an intent to 
reconcile at that time, although the property itself was 
indeed never sold prior to the Veteran's death.  Furthermore, 
the appellant provided a clearly misleading and contradictory 
statement in September 2006 that neither she nor the Veteran 
had applied for divorce.  The Veteran had clearly filed for 
divorce in July 2003.  And based on other lay statements of 
record, it may very well be the case that the Veteran 
intended to finalize their divorce in July 2006 prior to his 
death.  But what is critical here is whether the appellant 
intended to permanently desert the Veteran at the time of 
separation as discussed in the Alpough case, supra.  In this 
regard, the weight of the evidence demonstrates that the 
appellant did not permanently intend to desert the appellant, 
such that the parties are deemed to be exempt from the 
continuous cohabitation requirement under § 3.53.   
 
In summary, the Board finds the preponderance of the evidence 
demonstrates that the appellant did not intend to desert the 
Veteran.  As noted above, they were still legally married at 
the time of his death in August 2006.  The Board also notes 
that the appellant has not remarried based on the current 
evidence of record.  Therefore, the Board concludes the 
appellant is the Veteran's surviving spouse for purposes of 
entitlement to VA death benefits.  See 38 C.F.R. § 3.50.  


ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


